Citation Nr: 0945467	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  92-19 399	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bone disease, to 
include degenerative joint disease of the right 
acromioclavicular joint.  

2.  Entitlement to service connection for bone disease, to 
include degenerative joint disease of the sternum.  

3.  Entitlement to service connection for bone disease, to 
include degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to May 
1982.

The Veteran's initial claim for compensation was received in 
June 1982 and the initial rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), was issued in November 1982.  The Board of 
Veterans' Appeals (Board) initially issued a decision in 
August 1984 which, in pertinent part, denied service 
connection for bone disease.

In correspondence dated in December 1992 the Board notified 
the Veteran that the August 1984 Board decision had been 
vacated and that the matters at issue would be reconsidered 
because it was unclear if documents pertinent to his case had 
been properly considered.  It was noted that documents had 
been discovered at the Board which had apparently become 
separated from his claims folder at the time of the August 
1984 decision.  Therefore, reconsideration was warranted.  

The issues on appeal were remanded for additional development 
in August 1993, March 1996, and June 2004.  The Veteran had 
previously perfected a service connection claim for facial 
skin discoloration, diabetes mellitus, and prostate cancer, 
all claimed as residuals of exposure to polychlorinated 
biphenyl (PCB).  However, service connection was subsequently 
granted for these disabilities within a May 2008 rating 
decision.  Because the Veteran was awarded service connection 
for these disabilities, they are no longer on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The Board notes that, in accordance with the instructions of 
the June 2004 remand, correspondence was provided to the 
Veteran requesting that he identify the specific disabilities 
or symptoms involved in his service connection claim for bone 
disease.  Although the Veteran has identified no specific 
bone or degenerative joint diseases in his claim, VA medical 
studies revealed abnormalities and degenerative changes to 
the right acromioclavicular joint, the sternum, the lower 
lumbar spine, and the right and left knee joints.  Therefore, 
his service connection claim has been revised on the title 
page of this decision to clarify the issues on appeal and to 
limit the extent of appellate review.  The Board also 
observes that within a December 2001 rating decision, his 
previous award for service connection for a low back strain 
with dorsal scoliosis condition was modified to include 
degenerative joint disease of the lumbosacral spine.  
Therefore, because he has been granted service connection for 
this disability, his service connection claim for a bone 
disease has already been granted insofar as it concerns his 
lumbosacral spine.  See generally Grantham, supra.  


FINDINGS OF FACT

1.  Competent evidence has been presented confirming a 
current diagnosis of chronic rotator cuff syndrome and 
tendonitis of the right shoulder, which were first incurred 
during military service.  

2.  Competent evidence has been presented confirming a 
current diagnosis of synovitis of the sternum which was first 
incurred during military service.  

3.  Competent evidence has been presented confirming a 
current diagnosis of chronic synovitis and chondromalacia 
patella of the left knee which were first incurred during 
military service.  

4.  Competent evidence has been presented confirming a 
current diagnosis of chronic synovitis, chondromalacia 
patella, and degenerative arthritis of the right knee which 
were first incurred during military service.  



CONCLUSIONS OF LAW

1.  The award of service connection for chronic rotator cuff 
syndrome and tendonitis of the right shoulder is warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The award of service connection for synovitis of the 
sternum is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

3.  The award of service connection for synovitis and 
chondromalacia patella of the left knee is warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  

4.  The award of service connection for synovitis, 
chondromalacia patella, and degenerative arthritis of the 
right knee is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

II. Service connection - Right acromioclavicular joint 
disability

The Veteran seeks service connection for a bone disability of 
the right acromioclavicular joint, to include degenerative 
joint disease.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Both the Veteran's service treatment records and post-service 
medical records immediately following service separation in 
May 1982 are negative for any disability of the right 
shoulder, to include the right acromioclavicular joint.  
Nevertheless, the Veteran has recently asserted that he has 
long experienced pain and weakness of the right shoulder and 
chest region.  

Pursuant to a September 2005 Board remand order, the Veteran 
was afforded VA medical examination in December 2005.  He 
reported pain of both shoulders, worse on the right, which 
first began in the 1970's during military service and has 
recurred since that time.  On physical examination the 
Veteran had pain and tenderness affecting both shoulders, 
more severe on the right.  This shoulder pain did not involve 
the arms, elbows, or wrists.  Range of motion was generally 
within normal limits, except for a slight loss of abduction.  
Prior X-rays were within normal limits for the left shoulder 
but displayed a "severe degenerative arthritis at the 
[right] acromioclavicular joint".  The final impression was 
of chronic rotator cuff impingement and tendonitis, with mild 
frozen shoulder syndrome secondary to the Veteran's 
impingement and tendonitis.  Regarding the etiology of these 
disabilities, the examiner determined they likely began 
during military service.  The examiner reached this 
conclusion after reviewing the claims file and examining the 
Veteran.  

On VA examination in January 2007, the Veteran was again seen 
by the same VA physician who examined him in December 2005.  
The Veteran again reported a longstanding history of pain of 
both shoulders, worse on the right.  Range of motion of the 
right shoulder was still good, but was slightly decreased 
from the last examination.  Moderate chronic synovitis was 
diagnosed.  The examiner also noted the Veteran's reported 
history of shoulder pain since military service.  The final 
impression was again of chronic rotator cuff impingement and 
tendonitis, with mild frozen shoulder syndrome secondary to 
the Veteran's impingement and tendonitis.  Regarding the 
etiology of these disabilities, the examiner determined they 
likely began during military service.  

After considering the totality of the record, the Board finds 
service connection for chronic rotator cuff impingement 
syndrome and tendonitis of the right shoulder is warranted.  
On both December 2005 and January 2007 VA examinations, the 
Veteran was diagnosed with impingement and tendonitis of the 
right shoulder.  Additionally, the examiner, a VA physician, 
stated these disabilities likely began during military 
service.  In making this determination, the examiner both 
reviewed the claims file and discussed with the Veteran his 
medical history.  While his service treatment records are 
negative for any diagnosed disabilities of the right 
shoulder, he has asserted he experienced right shoulder pain 
since the 1970's.  Although the Veteran is a layperson, his 
own statements may be accepted when he describes observable 
symptomatology which supports a later diagnosis of a medical 
professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Affording the Veteran all benefit of the 
doubt, the Board finds service connection for chronic rotator 
cuff syndrome and tendonitis of the right shoulder is 
warranted.  

III.  Service connection - Sternum disability

The Veteran seeks service connection for a bone disability of 
the sternum, to include degenerative joint disease.  The 
general criteria for service connection claims have already 
been noted above.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a disability of the sternum 
itself.  While the Veteran was seen on several occasions for 
chest pain and shortness of breath, those symptoms were 
attributed to various cardiovascular disabilities.  On his 
March 1981 service separation examination, the Veteran was 
not noted to have any disability of the sternum.  

A VA general medical examination was afforded the Veteran in 
September 1982.  He gave a history of "heart pain" nearly 
every day.  He also reported a history of smoking, which he 
quit in 1979.  Angina and chronic obstructive pulmonary 
disease were diagnosed.  Subsequent to this examination, the 
Veteran continued to receive diagnoses of, and treatment for, 
various cardiovascular disabilities, and was ultimately 
awarded service connection for arteriosclerotic heart disease 
as well as chronic obstructive pulmonary disease.  

Pursuant to a September 2005 Board remand order, the Veteran 
was afforded VA medical examination in December 2005.  He 
reported pain of the sternoclavicular joint which first began 
during military service and has recurred since that time.  
His most recent episode was approximately one year ago.  On 
physical examination the Veteran was nontender at the 
sternoclavicular joints, and X-rays were within normal 
limits.  On assessment, the examiner stated that while the 
Veteran had experienced pain of the sternum in the past, 
these symptoms were "confused by cardiac symptoms also."  
However, the examiner also noted a prior history of diagnoses 
of trenchant synovitis.  Nevertheless, he concluded the 
Veteran's "pain at the sternum is probably mostly cardiac as 
it has always improved rapidly with nitroglycerin."  

On VA examination in January 2007, the Veteran was again seen 
by the same VA physician who examined him in December 2005.  
The Veteran reported a longstanding history of pain of the 
upper sternum.  Moderate chronic synovitis was diagnosed.  
The examiner also noted the Veteran's history of chest pain 
due to angina.  Regarding the Veteran's synovitis, the 
examiner stated this disability likely existed during 
military service, in the examiner's opinion, and has 
continued since that time.  

After considering the totality of the record, the Board finds 
service connection for synovitis of the sternum is warranted.  
On both December 2005 and January 2007 VA examinations, the 
Veteran was diagnosed with synovitis; however, in December 
2005 the examiner suggested the Veteran's chest pain was 
mostly cardiac in nature.  Subsequently within the January 
2007 examination report, the same examiner stated the Veteran 
had chest pain due to moderate chronic synovitis, which had 
been present since service.  In this case, the Veteran's lay 
assertions of in-service onset of chest pain in the area of 
the sternum supports the examiner's post-service diagnosis of 
synovitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Affording the Veteran all benefit of the 
doubt, the Board finds service connection for synovitis of 
the sternum is warranted.  

IV.  Service connection - Bilateral knee disability

The Veteran seeks service connection for a bone disability of 
the bilateral knees, to include degenerative joint disease.  
The general criteria for service connection claims have 
already been noted above.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a disability of either knee.  
On his March 1981 service separation examination, the Veteran 
was not noted to have any disability of the lower 
extremities, including the knees.  

Pursuant to a September 2005 Board remand order, the Veteran 
was afforded VA medical examination in December 2005.  He 
reported pain of the bilateral knees which first began in the 
1970's during military service and has recurred since that 
time.  Currently, he experienced pain and weakness of both 
knees, with occasional feelings of instability.  On physical 
examination the Veteran had good range of motion of both 
knees, albeit with some pain reported.  Knee pain was 
reportedly deep at the patellas.  No increase in joint fluid 
was observed.  Prior X-rays were reviewed, and these revealed 
mild degenerative joint disease on the right and no 
significant abnormality on the left.  The final impression 
was of chronic synovitis with symptomatic patellar 
chondromalacia bilaterally.  Moderate degenerative arthritis 
was also diagnosed on the right.  Regarding the onset of 
these disabilities, the examiner suggested they were incurred 
during military service.  

On VA examination in January 2007, the Veteran was again seen 
by the same VA physician who examined him in December 2005.  
The Veteran again reported a longstanding history of pain of 
both knees, although he walked without a cane, brace, or 
other orthopedic support.  Range of motion of both knees was 
still good, but was slightly decreased from the last 
examination, with flexion to 135 degrees and extension to 0 
degrees.  The examiner again diagnosed chronic synovitis with 
symptomatic patellar chondromalacia bilaterally, and moderate 
degenerative arthritis on the right.  Regarding the etiology 
of these disabilities, the examiner determined they likely 
began during military service.  

After considering the totality of the record, the Board finds 
service connection for chronic synovitis and chondromalacia 
patella of the bilateral knees and degenerative arthritis of 
the right knee is warranted.  On both December 2005 and 
January 2007 VA examinations, the Veteran was diagnosed with 
synovitis and chondromalacia patella of both knees, and 
degenerative arthritis of the right knee.  Additionally, a VA 
physician suggested these disabilities had their onset during 
the Veteran's military service.  The Veteran's lay assertions 
of in-service onset of bilateral knee pain support the 
examiner's post-service diagnosis of chondromalacia patella, 
synovitis, and degenerative arthritis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Affording 
the Veteran all benefit of the doubt, the Board finds service 
connection for synovitis and chondromalacia patella of the 
left knee and synovitis, chondromalacia patella, and 
degenerative arthritis of the right knee is warranted.  




ORDER

Entitlement to service connection for chronic rotator cuff 
syndrome and tendonitis of the right shoulder is granted.  

Entitlement to service connection for synovitis of the 
sternum is granted.  

Entitlement to service connection for synovitis and 
chondromalacia patella of the left knee is granted.  

Entitlement to service connection for synovitis, 
chondromalacia patella, and degenerative arthritis of the 
right knee is granted.  



____________________________                   
____________________________
      MARK W. GREENSTREET		   JOHN E. ORMOND, JR
          Veterans Law Judge 		      Veterans Law Judge
    Board of Veterans' Appeals		Board of Veterans Appeals



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge
Board of Veterans' Appeals



____________________________                   
____________________________
     RENÉE M. PELLETIER 			JAMES L. MARCH
          Veterans Law Judge 		      Veterans Law Judge
    Board of Veterans' Appeals		Board of Veterans Appeals




____________________________________________
VICKY L. JORDAN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


